Citation Nr: 1607040	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-29 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, including service in the Republic of Vietnam (Vietnam) from November 1966 to November 1967.  He was awarded the Purple Heart and a Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2010, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Nashville, Tennessee.  A transcript of that proceeding is of record.  Subsequently, the Veteran was notified in May 2014 that the VLJ who conducted the August 2010 hearing was no longer employed by the Board, and he was provided with an opportunity to request a new hearing.  The Veteran did not, however, reply or request that a new hearing be scheduled.

In May 2011, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC), in Washington, DC for further development.  After completion of the requested actions, the AMC issued an August 2011 supplemental statement of the case (SSOC), continuing the denial of the Veteran's claim, and returned the appeal to the Board.  In June 2014, the Board again remanded the Veteran's claim to the RO via the AMC.  Thereafter, in an August 2014 SSOC, the AMC continued the previous denial of the Veteran's claim.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings. 


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has bilateral tinnitus that is likely related to his active duty service.



CONCLUSION OF LAW

The criteria for establishing service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

II. Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish the elements of service connection "when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran asserts that he has tinnitus that is related to his in-service noise exposure, or in the alternative, is related to his in-service ingestion of Quinine, an anti-malarial medication.  For the reasons set forth below, the Board concludes that service connection for bilateral tinnitus is warranted as it relates to the Veteran's alleged in-service noise exposure.  See Shedden, supra.  Accordingly, whether service connection for bilateral tinnitus is warranted as it relates to the Veteran's alleged in-service ingestion of Quinine need not be addressed.

First and foremost, May 2009 and July 2011 VA examination reports show a diagnosis of tinnitus.  Therefore, the Veteran has a current disability. 

Secondly, the Veteran has claimed that he was exposed to loud noises constantly while he was in combat and in the performance of his Military Occupational Specialty (MOS) as a unit and organization supply specialist.  More specifically, the Veteran testified that he was around mortars and Howitzers on a daily basis for a year and a day while in Vietnam.  See August 2010 Board Hearing Transcript at 10-11.  He also testified that "anytime I was around when the mortars were being fired [,] I'd have the ringing in my ears."  Id. at 11.  He said that he didn't remember having any kind of ear protection.  See id.  Additionally, the Veteran testified that he "rode on a lot of helicopters" for the purpose of carrying and dropping off supplies.  See id. at 12.  He has stated that "[m]ost flights were without the aid of adequate noise suppression gear."  Veteran's August 2014 Statement in Support of Claim.  The Veteran has further asserted that "[i]t is more likely than not that [his] tinnitus was caused . . . by these flights over a prolonged time."  Id.

The Veteran's DD 214 reflects that his MOS was a unit and organization supply specialist and that he received the Purple Heart and a Combat Infantryman's Badge.  The Veteran is competent to report these in-service incidents and noise exposures.  See 38 C.F.R. § 3.159(a)(2) (2015).  Moreover, there is nothing to explicitly contradict his reports, and it is generally consistent with the evidence of record and the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  Thus, the Veteran's reports concerning in-service noise exposure are credible, and in-service acoustic trauma is conceded.

Lastly, regarding nexus between the Veteran's current tinnitus and his in-service noise exposure, there are conflicting medical opinions of record.  In July 2011, the Veteran was afforded a VA audiology examination, where the VA examiner opined that "[s]ince he reports that at the earliest, the tinnitus did not begin until 1971, it would seem less likely as not that his tinnitus is caused by or as a result of his military noise exposure."  The examiner's opinion was supported by the Veteran's report that his tinnitus began around 40 years ago as well as the Veteran's previous report that his tinnitus began 30 years ago.  The examiner stated that the Veteran seemed "unclear of the exact start date."  In formulating her opinion, the examiner also noted that the Veteran "did serve in Vietnam around hazardous noise."  However, the Veteran testified that he experienced ringing in his ears during service and that his tinnitus could have started before the 1970s.  See November 2010 Board Hearing Transcript at 11, 14.  Moreover, the examiner stated that the Veteran reported, at the earliest, that his tinnitus began in 1971.  But, based on the examiner's notation that the Veteran reported his tinnitus starting around 40 years ago, the Veteran's tinnitus could still have started prior to 1971.
By contrast, the Veteran submitted a September 2010 medical opinion from his private physician, in which the physician opined that the Veteran's tinnitus is related to his military service.  The physician stated that the Veteran "served in Vietnam in combat" and that "[d]uring this service he was constantly exposed to high noise areas such as: machine gun fire, flying cranes, 155 mm howitzers, etc., as well as being exposed to hazardous chemicals."  He concluded, "[i]t is my opinion that the tinnitus, hearing loss, and post traumatic stress disorder are a direct result of those exposures."  Crucially, the private opinion appears to be entirely based on the Veteran's account of in-service noise exposure.  Essentially, the private opinion is conclusory in nature and contains little supporting rationale.

In light of these two conflicting medical opinions, both containing notable deficiencies, the Board has weighed the probative evidence of record and finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral tinnitus is a result of his active duty service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  Therefore, the Board will apply the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  In accordance, in resolving the reasonable doubt in the Veteran's favor, the Board finds that the grant of service connection for bilateral tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); see also Gilbert, supra. 


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


